           MEMO        ENDORSED
           Case 1:18-cr-00698-ALC Document 74                 Filed 09/23/20 Page 1 of 1



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                           Attorneys at Law
                                     100 Lafayette Street, Suite 501
                                         New York, NY 10013
Franklin A. Rothman
Jeremy Schneider                                                                       Tel: (212) 571-5500
Robert A. Soloway                                                                      Fax: (212) 571-5507
David Stern

Rachel Perillo
                                                                  September 18, 2020

Via ECF & Email
Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York                                                              9/22/20
40 Foley Square
New York, New York 10007

                 Re:    United States v. Jalyn Oliver
                        18 Cr. 698 (ALC)

Dear Judge Carter:

        I am the attorney for Jalyn Oliver, the defendant in the above-referenced matter. Mr.
Oliver is scheduled to be sentenced on October 6, 2020 at 12:00 p.m. In light of the COVID-19
pandemic and the current limitations on in-person court proceedings, it is respectfully requested
with the consent of the government, by AUSA Frank Balsamello, that Mr. Oliver’s sentencing be
adjourned for approximately sixty days. I have conferred with the government and both parties
are available on the following dates and times: December 8 at any time; December 9, before
3:00 p.m.; or December 10, before 11:00 a.m. or after 1:30 p.m.

        If the Court has any questions regarding this application, please contact my office.

        Your Honor’s time and attention to this matter is appreciated.

                                                         Respectfully submitted,
                                                               /s/
                                                         Jeremy Schneider

cc:     AUSA Frank Balsamello (ECF & Email)
                                                        The application is granted. Sentencing
                                                        adjourned to 1/22/21at 11:00 a.m.
                                                        So Ordered.

                                                                                                 9/23/20
